DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Kehoe (US Patent #8275624) in view of Mohan et al. (US PGPUB #2019/0080708) further in view of Boillot et al. (US PGPUB #2004/0267524) fails to teach a method for operating a hearing device in present surroundings, which comprises the steps of:
classifying the present surroundings by means of a classifier and the present surroundings are assigned to a class;
activating noise cancellation of the hearing device so that ambient sounds are reduced for a user of the hearing device;
determining a desired value for a voice volume of the user for the present surroundings on a basis of the class; and
measuring an actual value for the voice volume of the user using a microphone, and
if the actual value is lower than the desired value, the hearing device takes a measure to prompt the user to speak more loudly.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651